 Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 1 of 11 Page ID #:672




 1   Brian J. Mankin, Esq. [CSB No. 216228]
     brian@lmlfirm.com
 2   Peter J. Carlson, Esq. [CSB No. 295611]
     peter@lmlfirm.com
 3   LAUBY, MANKIN & LAUBY LLP
     4590 Allstate Drive
 4   Riverside, CA 92501
     Tel: (951) 320-1444
 5   Fax: (951) 320-1445
 6   Attorneys for Plaintiff, on a representative basis and on behalf of all others
     similarly situated
 7

 8   [Additional counsel for Plaintiff listed on the next page]
 9

10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12

13    CINNAMON MILLS, individually, on                 Case No.: 5:20-cv-01460-JGB-KK
      a representative basis, and on behalf of         [Assigned to Hon Judge Jesus G.
14                                                     Bernal]
      all others similarly situated;
15
                                                       SUPPLEMENTAL
16                 Plaintiff,                          DECLARATION OF PETER J.
                                                       CARLSON IN SUPPORT OF
17          vs.                                        PLAINTIFF’S REPLY TO
                                                       MOTION FOR CLASS
18    TARGET CORPORATION, a                            CERTIFICATION
      Minnesota Corporation; and DOES 1
19
      through 20, inclusive;
20                                                     Hearing
                   Defendants.                         Date:      June 28, 2021
21                                                     Time:      9:00 a.m.
                                                       Place:     Courtroom 1
22

23

24

25

26

27

28


     __________________________________________________________________
               SUPPLEMENTAL DECLARATION OF PETER J. CARLSON, ESQ. IN SUPPORT OF
                     PLAINTIFF’S REPLY TO MOTION FOR CLASS CERTIFICATION
                                                 -1-
 Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 2 of 11 Page ID #:673




 1

 2   Deepak Gupta (Seeking Admission Pro Hac Vice)
     GUPTA WESSLER PLLC
 3   1900 L Street NW, Suite 312
     Washington, DC 20036
 4   (202) 888-1741
     deepak@guptawessler.com
 5

 6   Neil K. Sawhney (SBN 300130)
     GUPTA WESSLER PLLC
 7   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 8   (415) 573-0336
     neil@guptawessler.com
 9

10   Attorneys for Plaintiff, on a representative basis and on behalf of all others
     similarly situated
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     __________________________________________________________________
               SUPPLEMENTAL DECLARATION OF PETER J. CARLSON, ESQ. IN SUPPORT OF
                     PLAINTIFF’S REPLY TO MOTION FOR CLASS CERTIFICATION
                                               -2-
 Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 3 of 11 Page ID #:674




 1

 2                   DECLARATION OF PETER J. CARLSON, ESQ.
 3         I, Peter J. Carlson, declare as follows:
 4         1.       I am an attorney duly licensed to practice law in the State of
 5   California and am a senior associate at Lauby, Mankin & Lauby LLP, attorneys of
 6   record for Plaintiff Cinnamon Mills (“Plaintiff”) in the above-entitled action. I am
 7   fully familiar with the facts of this case. The matters set forth herein are based
 8   upon my personal knowledge and, if called upon as a witness, I could and would
 9   give competent testimony with respect to the matters herein.
10         2.       I hereby submit this supplemental declaration to attach additional
11   exhibits and evidence in rebuttal to arguments raised by Defendant’s Opposition.
12         3.       A true and correct copy of additional relevant pages from the
13   deposition of Michael Brewer is attached hereto as Exhibit F. Mr. Brewer was
14   Defendant’s witness designated pursuant to Federal Rule of Civil Procedure
15   30(b)(6).
16         4.       A true and correct copy of Plaintiff’s wage statement for the pay
17   period with a check date of April 10, 2020, produced by Defendant in discovery
18   and bates stamped as TARGET_000146 is attached hereto as Exhibit G.
19         I declare under the penalty of perjury under the laws of the State of
20   California and the United States of America that the foregoing is true and correct.
21   Executed on this 14th day of June 2021, at Riverside, California.
22

23                                            /s/ Peter J. Carlson
24                                     Peter J. Carlson
25

26

27

28


     __________________________________________________________________
                 SUPPLEMENTAL DECLARATION OF PETER J. CARLSON, ESQ. IN SUPPORT OF
                       PLAINTIFF’S REPLY TO MOTION FOR CLASS CERTIFICATION
                                                -3-
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 4 of 11 Page ID #:675




                        Exhibit F
                         to the Supplemental Declaration
                         of Peter J. Carlson, Esq.
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 5 of 11 Page ID #:676
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 6 of 11 Page ID #:677
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 7 of 11 Page ID #:678
             30(b)(6) Michael Brewer (v.1)                                                 1176713
Case 5:20-cv-01460-JGB-KK
           Cinnamon Mills vs. TargetDocument
                                     Corporation 56-1 Filed 06/14/21 Page 8 of 11 Page ID #:679


         1             A.       No.     And there's no law that states that it

         2      should.         We look at things like, for example, California

         3      sick pay requires the payment be made using the regular

         4      rate of pay.            So, therefore, we include -- the shift

         5      differential is included in the regular rate of pay

         6      calculation, and your sick pay is paid at that rate.                    For

         7      vacation we pay it at your base salary rate.                 There's

         8      nothing that says we need to include that, and, therefore,

         9      we don't.

       10              Q.       So you would agree that the Labor Code does not

       11       state base rate.             Correct?

       12              A.       The Labor Code, I believe, says final rate of

       13       pay, which we believe is the base rate.

       14              Q.       But that's your interpretation of what that

       15       means.        Correct?

       16              A.       That's your opinion.          That's my interpretation,

       17       yes, and you are entitled to a different interpretation.

       18              Q.       Now, are you aware of any internal memos that

       19       discussed whether to include shift differentials in the

       20       final vacation rate of pay?

       21              A.       No, I am not.

       22              Q.      Are you familiar with opinion letters from the

       23       State of California from the Department of Labor Standards

       24       Enforcement?

       25              A.       No, I am not.


             Kusar                 Keeping Your Word Is Our Business   SM                         68
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 9 of 11 Page ID #:680
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 10 of 11 Page ID #:681




                       Exhibit G
                         to the Supplemental Declaration
                         of Peter J. Carlson, Esq.
Case 5:20-cv-01460-JGB-KK Document 56-1 Filed 06/14/21 Page 11 of 11 Page ID #:682
